Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 1 of 21 PageID #: 1135




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

DUANE K. BALLEW,                                  )
                                                  )
              Plaintiff,                          )
                                                  )
       v.                                         )      No. 4:20 CV 765 CDP
                                                  )
KILOLO KIJAKAZI, Acting                           )
Commissioner of Social Security,1                 )
                                                  )
              Defendant.                          )

                            MEMORANDUM AND ORDER

       Plaintiff Duane K. Ballew brings this action under 42 U.S.C. §§ 405 and

1383 seeking judicial review of the Commissioner’s final decision denying his

claims for disability insurance benefits (DIB) under Title II of the Social Security

Act, 42 U.S.C. §§ 401, et seq., and for supplemental security income (SSI) under

Title XVI of the Act, 42 U.S.C. §§ 1381, et seq. For the reasons that follow, I will

reverse the decision and remand for further proceedings.

                                   Procedural History

       On March 2, 2018, the Social Security Administration denied Ballew’s

December 2017 applications for DIB and SSI in which he claimed he became

disabled on April 21, 2016, because of traumatic brain injury; seven surgeries on

1
 On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of the Social Security
Administration. She is substituted for former Commissioner Andrew Saul as defendant in this
action. See Fed. R. Civ. P. 25(d).
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 2 of 21 PageID #: 1136




right leg; nerve damage from shoulder to foot; memory loss/ processing

information/confusion; numbness in right arm, hand, and leg; crying spells; back

and all-over body pain; and bad balance. A hearing was held before an

administrative law judge (ALJ) on July 10, 2019, at which Ballew and a vocational

expert (VE) testified. On September 19, 2019, the ALJ denied Ballew’s claims for

benefits, finding that VE testimony supported a conclusion that Ballew could

perform work that exists in significant numbers in the national economy. On April

9, 2020, the Appeals Council denied Ballew’s request for review of the ALJ’s

decision. The ALJ’s decision is thus the final decision of the Commissioner.

      In this action for judicial review, Ballew claims that the ALJ’s decision is

not supported by substantial evidence on the record as a whole. Specifically,

Ballew argues that in determining his residual functional capacity (RFC), the ALJ

improperly ignored substantial evidence of disability while cherry-picking only

that evidence that supported her adverse determination, including the remote

opinion of a State-agency, non-examining consultant. Ballew also contends that

the medical evidence of record, when considered as a whole, does not support the

RFC assessment and that the ALJ should have obtained medical opinion evidence

addressing Ballew’s ability to function in the workplace. Finally, Ballew argues

that the ALJ improperly relied on VE testimony to find him not disabled because

the ALJ did not include all of his limitations in the hypothetical questions posed to

                                         -2-
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 3 of 21 PageID #: 1137




the VE. Ballew asks that I reverse the ALJ’s decision and remand for further

evaluation.

              Medical Records and Other Evidence Before the ALJ

      In July 2002, Ballew was struck by a motor vehicle as he was crossing the

street, resulting in an open fracture of his right tibia and fibula, a closed fracture of

his right ulna distal shaft, and multiple lacerations to his right arm. There was

questionable loss of consciousness at the scene and questionable closed head injury

and neck injury. He underwent surgery for the fractures in his right leg and to

close the right elbow and forearm. He developed osteomyelitis in the right leg and

required extensive care, which was the basis for his obtaining disability benefits in

2003. His benefits ceased in January 2016 upon his incarceration for DWI

offenses. He had several lay-in restrictions during his incarceration, including no

prolonged standing; no repetitive bending, stooping, or squatting; no stairs; no

work activities; use of a cane; and use of a helper with food trays. He was released

from imprisonment in November 2017, after which he reapplied for disability

benefits.

      Upon his release, Ballew enrolled in COMTREA Health Center’s CSTAR

(Comprehensive Substance Treatment and Rehabilitation) program, where he

received regular counseling and treatment to maintain sobriety and to develop

coping skills for anxiety. He successfully completed the program in May 2018 but

                                           -3-
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 4 of 21 PageID #: 1138




was approved for additional counseling services because of his high anxiety. He

continued to receive regular counseling and treatment through the close of the

record in this case. He was also treated by psychiatrists for generalized anxiety

disorder and major depressive disorder for which he was prescribed psychotropic

medications.

      Ballew also suffered from a seizure disorder for which he was prescribed

medication; and he experienced back pain, knee pain, and pain associated with

kidney stones that ultimately required surgery and the placement of stents. He

experienced tingling and numbness in his arms, and nerve conduction studies and

EMGs performed in November 2018 showed bilateral carpal tunnel syndrome of

the wrists and bilateral cubital tunnel syndrome of the elbows. Nerve conduction

studies and EMGs of the lower extremities in December 2018 showed advanced

peroneal neuropathy in the left leg and tibial nerve entrapment at the right ankle.

CT scans of the cervical spine showed degenerative disc disease and foraminal

stenosis. CT scans and an MRI of the right knee showed osteochondroma,

osteoarthritis with joint space narrowing, patella alta, chondromalacia, multiple

cyst formation, cyst/erosion involving the proximal tibia, and small knee joint

effusion. From February 2018 through the close of the record in this case, Ballew

regularly visited and received treatment – including narcotic pain medication and

steroid injections – from pain management specialists whose diagnoses of Ballew’s

                                         -4-
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 5 of 21 PageID #: 1139




conditions included chronic pain syndrome, fibromyalgia, osteoarthritis of the right

knee, cervical spondylosis, cervicalgia, sacroiliitis, lumbar radiculopathy,

lumbosacral spondylosis, lumbar disc displacement, and sciatica.

      Throughout the post-incarceration treatment of his mental and physical

impairments, Ballew expressed frustration regarding the effectiveness of his

medications as well as medication side effects; his medications and dosages were

continually adjusted. He also expressed frustration at what he perceived to be

inattentiveness of some of his health care providers, which resulted in the

termination of treatment and his securing a new psychiatrist and pain management

specialist in 2018.

      With respect to medical records and other evidence of record, I adopt

Ballew’s recitation of facts set forth in his Statement of Uncontroverted Material

Facts (ECF 22) as admitted by the Commissioner with clarification (ECF 27-1).

This Statement provides a fair and accurate description of the relevant record

before the Court. Additional specific facts are discussed as needed to address the

parties’ arguments.

                                     Discussion

A.    Legal Standard

      To be eligible for DIB and SSI under the Social Security Act, Ballew must

prove that he is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir.

                                         -5-
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 6 of 21 PageID #: 1140




2001); Baker v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir.

1992). The Social Security Act defines disability as the inability “to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). An individual will be declared disabled

“only if his physical or mental impairment or impairments are of such severity that

he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B).

      The Commissioner engages in a five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920; Bowen v.

Yuckert, 482 U.S. 137, 140-42 (1987). The first three steps involve a

determination as to whether the claimant is currently engaged in substantial gainful

activity; whether he has a severe impairment; and whether his severe

impairment(s) meets or medically equals the severity of a listed impairment. At

Step 4 of the process, the ALJ must assess the claimant’s RFC – that is, the most

the claimant is able to do despite his physical and mental limitations, Martise v.

Astrue, 641 F.3d 909, 923 (8th Cir. 2011) – and determine whether the claimant is

                                         -6-
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 7 of 21 PageID #: 1141




able to perform his past relevant work. Goff v. Barnhart, 421 F.3d 785, 790 (8th

Cir. 2005) (RFC assessment occurs at fourth step of process). If the claimant is

unable to perform his past work, the Commissioner continues to Step 5 and

determines whether the claimant can perform other work as it exists in significant

numbers in the national economy. If so, the claimant is found not to be disabled,

and disability benefits are denied.

      The claimant bears the burden through Step 4 of the analysis. If he meets

this burden and shows that he is unable to perform his past relevant work, the

burden shifts to the Commissioner at Step 5 to produce evidence demonstrating

that the claimant has the RFC to perform other jobs in the national economy that

exist in significant numbers and are consistent with his impairments and vocational

factors such as age, education, and work experience. Phillips v. Astrue, 671 F.3d

699, 702 (8th Cir. 2012). If the claimant has nonexertional limitations, the

Commissioner may satisfy her burden at Step 5 through the testimony of a

vocational expert. King v. Astrue, 564 F.3d 978, 980 (8th Cir. 2009).

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Jones v. Astrue, 619 F.3d 963, 968 (8th Cir. 2010).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Jones, 619 F.3d at 968.

                                        -7-
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 8 of 21 PageID #: 1142




Determining whether there is substantial evidence requires scrutinizing analysis.

Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590

F.3d 607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision. Anderson v. Astrue, 696

F.3d 790, 793 (8th Cir. 2012). I may not reverse the Commissioner’s decision

merely because substantial evidence could also support a contrary outcome.

McNamara, 590 F.3d at 610.

B.    The ALJ’s Decision

      The ALJ found that Ballew met the insured status requirements of the Social

Security Act through September 30, 2020 and had not engaged in substantial

gainful activity since April 1, 2016, the alleged onset date of disability. The ALJ

found that Ballew’s seizures, depression, anxiety, opioid dependence, alcohol use

disorder in early remission, and osteoarthritis of the right knee were severe

impairments but that they did not meet or medically equal a listed impairment in

20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 13-14.) The ALJ determined that

Ballew’s kidney stone condition and carpal tunnel syndrome were not severe. (Id.)

The ALJ found that Ballew had the RFC to perform light work but was limited to

                                          -8-
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 9 of 21 PageID #: 1143




“occasionally climb ramps and stairs, but can never climb ladders, ropes, or

scaffolds. The claimant can occasionally balance, stoop, kneel, crouch, and crawl.

The claimant is limited to simple, routine tasks with minimal changes in job duties

and setting.” (Tr. 15.)

      Considering Ballew’s RFC, age, education, and lack of past relevant work,

the ALJ found vocational expert testimony to support a conclusion that Ballew

could perform work as it exists in significant numbers in the national economy,

and specifically, as a housekeeper, cafeteria attendant, and price marker. The ALJ

thus found that Ballew was not under a disability from April 1, 2016, through the

date of the decision. (Tr. 21-22.)

C.    RFC Determination

      Ballew challenges the manner and method by which the ALJ assessed his

RFC, and specifically the ALJ’s failure to adequately consider all of the evidence

of record, failure to obtain opinion evidence addressing Ballew’s ability to function

in the workplace, and determination of an RFC that is not supported by the record.

      Residual functional capacity is the most a claimant can do despite his

physical or mental limitations. Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir.

2004). The ALJ bears the primary responsibility for assessing a claimant’s RFC

based on all relevant, credible evidence in the record, including medical records,

the observations of treating physicians and others, and the claimant’s own

                                        -9-
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 10 of 21 PageID #: 1144




description of his symptoms and limitations. Goff, 421 F.3d at 793; 20 C.F.R. §§

404.1545(a), 416.945(a). The RFC “‘is a function-by-function assessment based

upon all of the relevant evidence of an individual’s ability to do work-related

activities[.]’” Roberson v. Astrue, 481 F.3d 1020, 1023 (8th Cir. 2007) (quoting

S.S.R. 96-8p, 1996 WL 374184, at *3 (Soc. Sec. Admin. July 2, 1996)). A

claimant’s RFC is a medical question, however, “that ‘must be supported by some

medical evidence of [the claimant’s] ability to function in the workplace.’”

Noerper v. Saul, 964 F.3d 738, 744 (8th Cir. 2020) (quoting Combs v. Berryhill,

878 F.3d 642, 646 (8th Cir. 2017)). “An ALJ’s RFC assessment which is not

properly informed and supported by some medical evidence in the record cannot

stand.” Frederick v. Berryhill, 247 F. Supp. 3d 1014, 1021 (E.D. Mo. 2017) (citing

Hutsell v. Massanari, 259 F.3d 707, 712 (8th Cir. 2001)).

      The record contains opinion evidence from a non-examining psychological

consultant with disability determinations who opined on March 2, 2018 that

Ballew did not have any medically determinable mental impairments. (Tr. 57.)

The ALJ found this opinion unpersuasive given the contrary evidence of record

from COMTREA. (Tr. 20.) The only other opinion evidence of record comes

from Dr. Manuel Salinas, a non-examining medical consultant with disability

determinations who opined on March 2, 2018 that Ballew could occasionally lift

and carry twenty pounds; frequently lift and carry ten pounds; stand and/or walk

                                        - 10 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 11 of 21 PageID #: 1145




about six hours in an eight-hour workday; sit for about six hours in an eight-hour

workday; and was unlimited in his ability to push or pull with his hands and feet.

Dr. Salinas further opined that, because of Ballew’s use of a cane, he could only

occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and crawl, and

could never climb ladders, ropes, or scaffolds. He also opined that Ballew had no

manipulative, communicative, or environmental limitations. (Tr. 58-60.) The ALJ

found this opinion evidence persuasive, stating that it was consistent with and

supported by the record at the time of Dr. Salinas’s review, and that there was no

substantial change in Ballew’s condition after this review. (Tr. 21.) This

conclusion is not supported by substantial evidence on the record as a whole and

appears to be based on an incomplete review of the record.

       To support his opinion on Ballew’s functional limitations, Dr. Salinas stated

that

       in prison . . . [Ballew] was given lay-ins related to limited mobility of
       the RLE [right lower extremity]. He was noted to have a limp, use a
       cane, and had decreased strength and mobility in the RLE. In 4/2017
       he was noted to have no proprioception on the right side and right side
       strength and DTR [deep tendon reflexes] deficits. There is no MDI
       [medically determinable impairment] to support a cause for these
       findings. There is no evidence of other limitations.

       He did have some kidney stones in 2017. He did have some
       complaints of chronic pain, including back pain. No back limitations
       were noted.

(Tr. 60.) Contrary to the ALJ’s finding, there was substantial change in Ballew’s

                                         - 11 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 12 of 21 PageID #: 1146




condition after Dr. Salinas’s review of the record in March 2018, including

evidence and diagnoses of medically determinable impairments causing Ballew’s

symptoms, evidence of back limitations, and evidence of other physical

impairments (e.g., seizures and carpal/cubital tunnel syndrome) and related

limitations.

      As set out above, diagnostic imaging performed in November and December

2018 showed, inter alia, advanced neuropathy in the left leg, nerve entrapment at

the right ankle, degenerative disc disease and foraminal stenosis of the cervical

spine, and several pain-inducing conditions of the right knee. Ballew continually

exhibited limited range of motion with pain about the back, tenderness about the

lumbar spine, and positive straight leg raising. Give-way of the right knee was

recorded on two occasions – by neurologist Dr. Michael D. Snyder in March 2019

and by pain specialist Dr. Gurpreet Padda in December 2018 (Tr. 439, 782).

Beginning in December 2018 and continuing through March 2019, Dr. Padda

observed that Ballew had “severe antalgic gait with pelvic tilt” with “worsening

pain to ambulation and going from sitting to standing position.” (Tr. 755-71.)

Ballew regularly received steroid injections to his back, neck, and knee and was

prescribed significant pain medication throughout his treatment, including Percocet

and Methadone.

      Ballew also suffered from a seizure disorder and experienced multiple

                                        - 12 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 13 of 21 PageID #: 1147




seizure episodes, including some that required trips to the emergency room and

hospitalization. (See, e.g., Tr. 325, 333, 428, 729.) An EEG of the head in June

2018 yielded normal results, but it was noted that a normal result “does not exclude

a diagnosis of epilepsy.” (Tr. 702, 920.) Notably, the record shows that Tegretol

controlled Ballew’s seizures when he was compliant in taking the medication, but

he told his health care providers that he was noncompliant because the medication

caused dizziness, sleepiness, and mental slowness. (Tr. 405, 408, 726, 908.)

Throughout Ballew’s treatment, several providers noted that he exhibited slow

speech and/or cognitive slowing on examination. And in March 2019, Dr. Snyder

referred Ballew to a neuropsychologist given Ballew’s history of seizure activity,

presentation of confusion and slowed speech, and complaints of cognitive deficits

and balance difficulty, confounded by Ballew’s anxiety and depression. (Tr. 437-

45.)

       Finally, the record shows that beginning in January 2018, Ballew

complained to Dr. Jesse Helton, his primary care physician, that he experienced

numbness in his right arm. (Tr. 430-33.) In July 2018, he complained of tingling

in both hands and arms. At that time, Phalen’s test was positive bilaterally, and

Tinel’s sign was positive on the right. (Tr. 410-13.) Ballew continued to complain

of bilateral numbness and tingling in October 2018 (Tr. 406-09), and as noted

above, EMGs and nerve conduction studies performed in November 2018

                                        - 13 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 14 of 21 PageID #: 1148




confirmed bilateral carpal and cubital tunnel syndrome. (Tr. 786-87.) At the

administrative hearing held in July 2019, Ballew testified that he does not have

good feeling in his hands and arms and that he drops things a lot. (Tr. 37-38, 44.)

      Ballew filed his applications for benefits after March 2017. Accordingly,

the ALJ’s treatment of medical opinion evidence is governed by 20 C.F.R. §§

404.1520c, 416.920c. Under these Regulations, ALJs are to consider all medical

opinions equally and evaluate their persuasiveness according to several specific

factors – supportability, consistency, the medical source’s relationship with the

claimant, specialization, and other factors such as the source’s familiarity with

other evidence in the claim. 20 C.F.R. §§ 404.1520c(c), 416.920c(c). “When we

consider a medical source’s familiarity with the other evidence in a claim, we will

also consider whether new evidence we receive after the medical source made his

or her medical opinion . . . makes the medical opinion . . . more or less persuasive.”

20 C.F.R. §§ 404.1520c(c), 416.920c(c). The factors of supportability and

consistency are the most important factors for an ALJ to consider, and the ALJ

must explain her consideration of these factors in her decision. 20 C.F.R. §§

404.1520c(b), 416.920c(b).

      Because an ALJ must determine a claimant’s abilities as they exist at the

time of the hearing, she cannot rely on remote evidence to determine a claimant’s

abilities. Frankl v. Shalala, 47 F.3d 935, 939 (8th Cir. 1995); see also Morse v.

                                        - 14 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 15 of 21 PageID #: 1149




Shalala, 32 F.3d 1228, 1230-31 (8th Cir. 1994) (ALJ erred by relying on old

medical report and gave no weight to subsequent supporting evidence).

Accordingly, while Dr. Salinas’s opinion may have been consistent with and

supported by the record “as he reviewed” it in March 2018 (Tr. 21), the ALJ was

required to determine Ballew’s functional ability to perform work-related activities

as of the date of the hearing, that is, July 10, 2019. In view of the record evidence

as set out above, the ALJ’s statement that Ballew’s condition did not substantially

change after Dr. Salinas rendered his opinion in March 2018 is not supported by

substantial evidence on the record as whole. The ALJ therefore erred in finding

the opinion persuasive in determining whether Ballew was disabled.

      Moreover, a review of the ALJ’s decision in toto shows that the ALJ

appeared herself to not fully consider the evidence of record in determining

whether Ballew was disabled. For instance, in assessing the severity of Ballew’s

mental impairments, the ALJ found Ballew to have no limitation in his ability to

adapt or manage himself given his fair insight and judgment observed by his

psychiatrist, Dr. Jhansi Vasireddy, on October 4, 2018. (See Tr. 14, 490.) But the

record shows that on at least six other occasions, and consistently beginning in

November 2018 and continuing to the close of the record, Dr. Vasireddy noted that

Ballew’s insight and judgment was fair to poor (see Tr. 496-97, 486, 482, 476,

472, 464), which is consistent with substantial evidence of record showing that

                                        - 15 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 16 of 21 PageID #: 1150




Ballew’s depression worsened during this period. (Tr. 464-80.)

       As to Ballew’s physical impairments, the ALJ noted that Dr. Helton

recorded in February 2019 that Ballew had full range of motion and that Dr.

Snyder recorded in March 2019 that Ballew had normal range of motion. (Tr. 20.)2

But the ALJ’s decision is silent as to the pain management specialists’ specific

testing for and repeated clinical observations of limited range of motion about the

cervical and lumbar spine, positive straight leg raising, paraspinal spasticity,

sacroiliac compression, and positive Patrick’s test. (See, e.g., Tr. 798, 806, 825,

841, 850, 876-77.) Nor does the ALJ address the several diagnoses rendered by

the pain management specialists, including Dr. Nehal Modh’s diagnoses of, inter

alia, fibromyalgia, chronic pain syndrome, muscle contracture, lumbar disc

degeneration, and sacroiliitis as well as Dr. Padda’s compatible and additional

diagnoses of, inter alia, chronic low back pain with radiculopathy, lumbosacral

spondylosis, and cervical spondylosis. Finally, the ALJ briefly addressed Ballew’s

diagnosed carpal tunnel syndrome, but only to find it as a non-severe impairment.

(Tr. 13-14.) While the ALJ noted that Ballew complained in July 2018 that he had

pain in his hands and that Phelan’s and Tinel’s tests were positive at that time, she

does not address Ballew’s consistent complaints of pain, tingling, and/or numbness



2
 Notably, these physicians’ notations were made during and in relation to follow up
examinations on Ballew’s seizure activity for which he was hospitalized in February 2019.

                                             - 16 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 17 of 21 PageID #: 1151




of the upper extremities beginning in January 2018 and continuing regularly into

2019 (see, e.g., Tr. 400, 408, 431, 747, 786-87); nor does the ALJ acknowledge

that diagnostic testing performed in November 2018 in response to these consistent

complaints affirmatively showed bilateral carpal and cubital tunnel syndrome.3

       I am aware that an ALJ is not required to explain all the evidence in the

record. See Wildman v. Astrue, 596 F.3d 959, 966 (8th Cir. 2010). But she

nevertheless cannot pick and choose only that evidence buttressing her conclusion.

Nelson v. Saul, 413 F. Supp. 3d 886, 916 (E.D. Mo. 2019). See also Taylor ex rel.

McKinnies v. Barnhart, 333 F. Supp. 2d 846, 856 (E.D. Mo. 2004) (citing

Robinson v. Barnhart, 366 F.3d 1078, 1083 (10th Cir. 2004) (“The ALJ is not

entitled to pick and choose from a medical opinion, using only those parts that are

favorable to a finding of nondisability.”); Switzer v. Heckler, 742 F.2d 382, 385-86

(7th Cir. 1984) (“[T]he Secretary’s attempt to use only the portions [of a report]

favorable to her position, while ignoring other parts, is improper.”)). The ALJ

should at least “minimally articulate [her] reasons for crediting or rejecting

evidence of disability.” Ingram v. Chater, 107 F.3d 598, 601 (8th Cir. 1997);

Taylor, 333 F. Supp. 2d at 856. The ALJ failed to do so here. While the ALJ may

3
  The ALJ determined that Ballew’s carpal tunnel syndrome was not severe because he had not
been prescribed a splint or brace. (Tr. 13-14.) An ALJ may not “play doctor,” however, and rely
on her own beliefs as to what the medical evidence should show to establish disability. Pate-
Fires v. Astrue, 564 F.3d 935, 946-47 (8th Cir. 2009); Fowler v. Bowen, 866 F.2d 249, 252 (8th
Cir. 1989). Regardless, an ALJ must nevertheless consider a claimant’s non-severe impairments
in determining RFC. Ford v. Astrue, 518 F.3d 979, 981 (8th Cir. 2008). It does not appear that
the ALJ did so here with regard to Ballew’s bilateral carpal and cubital tunnel syndrome.
                                            - 17 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 18 of 21 PageID #: 1152




have considered and for valid reasons rejected this evidence, I am unable to

determine whether any such rejection is based on substantial evidence given the

ALJ’s wholesale failure to address it. Jones v. Chater, 65 F.3d 102, 104 (8th Cir.

1985). It is not within the province of this Court to speculate as to whether or why

the ALJ may have rejected certain evidence. Id.

      The ALJ found Ballew able to perform simple, light work with few postural

limitations.

      Light work involves lifting no more than 20 pounds at a time with
      frequent lifting or carrying of objects weighing up to 10 pounds. . . .
      [A] job is in this category when it requires a good deal of walking or
      standing, or when it involves sitting most of the time with some
      pushing and pulling of arm or leg controls. To be considered capable
      of performing a full or wide range of light work, you must have the
      ability to do substantially all of these activities.

20 C.F.R. §§ 404.1567(b), 416.927(b). But Dr. Salinas’s March 2018 opinion is

the only evidence arguably supporting the determination that Ballew can perform

the functional requirements of such work. For the reasons set out above, however,

Dr. Salinas’s opinion does not provide substantial evidence of Ballew’s functional

abilities at the time of the hearing. And a review of the record as a whole shows

that there is no reliable medical evidence providing a basis for the ALJ’s

conclusion that Ballew can perform the requirements of light work as set out in the

Regulations and in her RFC determination. While an ALJ need not “obtain from

medical professionals a functional description that wholly connects the dots

                                        - 18 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 19 of 21 PageID #: 1153




between the severity of [a claimant’s impairments] and the precise limits on a

claimant’s functionality[,] [s]omething . . . is needed.” Noerper, 964 F.3d at 746.

      The ALJ may not simply draw her own inferences about a claimant’s

functional abilities from medical reports. Combs, 878 F.3d at 646. Given the

absence of evidence “translating the medical evidence and subjective complaints

into functional limitations,” I am unable to determine “the permissibility of the

Commissioner’s RFC determination[,]” and specifically whether Ballew indeed

can perform simple, light work with only a few postural limitations and no

manipulative, communicative, or environmental limitations. Noerper, 964 F.3d at

747. Because the record lacks evidence of Ballew’s functional limitations, it

cannot be said that ALJ fulfilled her duty to fully and fairly develop the record. Id.

      Accordingly, I will remand the matter to the Commissioner with instruction

to more fully develop and evaluate the record with respect to the functional

limitations imposed by Ballew’s mental, cognitive, and physical impairments; and

to engage in the proper analysis in determining the extent to which such functional

limitations – including Ballew’s reliance on the use of a cane to ambulate – affect

his ability to perform work-related activities.


                                     Conclusion

      For the reasons stated above, the ALJ’s decision is not supported by

substantial evidence on the record as a whole. I will therefore reverse the

                                         - 19 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 20 of 21 PageID #: 1154




Commissioner’s final decision and remand the matter for further proceedings.

      Upon remand, the Commissioner shall obtain and provide the parties an

opportunity to submit additional medical and other evidence that addresses

Ballew’s ability to function in the workplace in light of his mental, cognitive, and

physical impairments. This evidence may be obtained from Ballew’s treating

physicians and counselors and/or by consultative examinations from relevant

medical sources, including a neuropsychologist. See Coleman v. Astrue, 498 F.3d

767 (8th Cir. 2007); Fendler v. Saul, No. 4:19CV2431 CDP, 2020 WL 3101043, at

*8 (E.D. Mo. June 11, 2020); 20 C.F.R. §§ 404.1517, 416.917.

      The ALJ must reevaluate Ballew’s RFC, which must include an assessment

of the record evidence and Ballew’s subjective statements of symptoms. This RFC

shall be based on some medical evidence in the record and shall be accompanied

by a discussion of the evidence in a manner that shows how the evidence supports

each RFC conclusion. The Commissioner is reminded that consideration must be

given to the limitations and restrictions imposed by all of Ballew’s medically

determinable impairments, both severe and non-severe, as well as limitations

imposed by medication side effects. Ford, 518 F.3d at 981 (citing 20 C.F.R. §

404.1545(a) (severe and non-severe impairments must be considered));

Cunningham v. Apfel, 222 F.3d 496, 501 (8th Cir. 2000) (ALJ obligated to

consider combined effects of impairments). Cf. Vincent v. Apfel, 264 F.3d 767,

                                        - 20 -
Case: 4:20-cv-00765-CDP Doc. #: 28 Filed: 09/07/21 Page: 21 of 21 PageID #: 1155




769 (8th Cir. 2001) (RFC findings failed to account for medication side effects).

Whether and to what extent the ALJ finds opinion evidence persuasive in

determining Ballew’s RFC must be properly informed and supported by the record

as a whole.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

REVERSED, and this case is REMANDED for further proceedings.

      A separate Judgment in accordance with this Memorandum and Order is

entered this same date.




                                      ____________________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE

Dated this 7th day of September, 2021.




                                         - 21 -
